                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ERIK ZARAGOZA-RIOS,
                                   7                                                     Case No. 18-cv-06803-JCS
                                                      Plaintiff,
                                   8
                                                v.                                       ORDER DENYING AS MOOT MOTION
                                   9                                                     TO DISMISS ORIGINAL COMPLAINT
                                        CITY OF CONCORD,
                                  10                                                     Re: Dkt. No. 13
                                                      Defendant.
                                  11

                                  12          Defendant City of Concord (the “City”) moved to dismiss the original complaint filed by
Northern District of California
 United States District Court




                                  13   Plaintiff Erik Zaragoza-Rios. Rios has now filed an amended complaint, which supersedes his

                                  14   original complaint. The City’s motion is therefore DENIED AS MOOT, without prejudice to any

                                  15   argument that the City might raise in response to the amended complaint.

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 25, 2019

                                  18                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                  19                                                 Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
